Citation Nr: 1625923	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in a March 2016 correspondence, the Veteran's then-representative withdrew as his representative.  See 38 C.F.R. §§ 14.631(c), 20.608(b) (2015).  The Veteran was made aware of the withdrawal and has not appointed another representative; the Board does not recognize any representation at this time. 


FINDINGS OF FACT

1.  The Veteran's preexisting right ear hearing loss was not aggravated by service.
 
2.  Left ear hearing loss is not shown in service or manifest to a compensable degree within one year from separation, and is not related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of sensorineural hearing loss, service connection is granted if the disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The Veteran contends that he was exposed to noise while in service.  The Veteran's military occupational specialty was field wireman.  The Veteran asserts that he worked around flight lines while running wires.  He notes that he was exposed to in-service noise due to aircraft engines while working on airfields.  He reports having to turn up the television and asking people to repeat themselves.  

The Veteran's July 1979 enlistment examination showed that the pure tone thresholds in his right ear were 25, 22, 20, 25, and 65 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The pure tone thresholds in his left ear were 30, 20, 25, 25, and 20 decibels, 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  A service treatment record dated in March 1981 shows complaints of ear blockage.  An assessment of bronchitis was provided.  The Veteran's February 1984 separation examination showed that the pure tone thresholds in his right ear were 20, 20, 15, 10, and 60 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The pure tone thresholds in his left ear were 15, 15, 15, 15, and 5 decibels, 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

A post service private treatment note dated in April 1998 shows that the Veteran had essential normal hearing thresholds through 3000 Hertz, dropping to a slightly asymmetrical, severe, high frequency sensorineural hearing loss, with the right ear being poorer.  Additional private treatment records from February 2008 through June 2014 show that the Veteran had sensorineural hearing loss and wore hearing aids. 

The Veteran has submitted articles regarding noise induced hearing loss, to include at air bases.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported serving as a field wireman in communications and working on or near flight lines with hand-held radios.  It was noted that his civilian work and recreation noise histories were unremarkable.  The VA examiner noted that the Veteran had a myringotomy tube in his right tympanic membrane.  Upon examination, the pure tone thresholds in his right ear were 30, 30, 25, 40, and 75 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The pure tone thresholds in his left ear were 25, 20, 30, 40, and 75 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition scores were 94 percent for the right ear and 96 percent for the left ear.  A diagnosis of normal to severe bilateral sensorineural hearing loss, bilaterally, was provided.  The VA examiner noted a review of the Veteran's claims file, to include the private audiograms evaluations.  The VA examiner noted the audiograms in the military medical file showed high frequency hearing loss in the right ear.  No clinical difference was found between the service entrance audiogram and the service separation audiogram.  The VA examiner opined that it was therefore "less likely as not" that the hearing loss currently exhibited by the Veteran was caused by military noise exposure.  This examination is not adequate as the examiner did not address the Veteran's preexisting right ear hearing loss.  

The Veteran was afforded a VA examination in January 2016.  The Veteran reported civilian occupational noise as using power and lawn tools, with hearing protection.  He noted having difficulty hearing conversations since active duty.  Upon examination, the pure tone thresholds in his right ear were 35, 30, 30, 50, and 75 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The pure tone thresholds in his left ear were 25, 25, 30, 45, and 75 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  A diagnosis of bilateral sensorineural hearing loss was provided.  The VA examiner noted that there was preexisting right ear hearing loss prior to the Veteran's service.  The VA examiner opined that the preexisting hearing loss was not aggravated beyond normal progression in service.  It was noted that that there was no significant shift in hearing thresholds greater than normal measurement variability from enlistment to separation, and there was no evidence of permanent auditory damage on active duty.  The VA examiner noted that hearing loss was present at enlistment and did not progress by separation.  The VA examiner also stated that the Veteran's right ear hearing loss was "not at least as likely as not" caused by or a result of an event in military service.  

The VA examiner also opined that for the Veteran's left ear hearing loss was "not at least as likely as not" caused by or a result of an event in military service.  The VA examiner noted that there was no record of complaints or treatment for hearing loss at separation in the left ear.  There were no reports of decrease in hearing in the service treatment records.  The VA examiner noted that although excessive noise exposure on active duty was found, there must be a nexus of auditory damage on active duty to relate current hearing loss to noise.  The VA examiner stated that the "Institute of Medicine" (2006) panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  The VA examiner determined that there was objective evidence against a nexus in this case, and there was objective evidence that the Veteran's current or future hearing loss was not caused by or a result of the Veteran's military service, including noise exposure.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  Service treatment records clearly show that the Veteran had a preexisting right ear hearing loss disability as defined by VA at the time of his entry to service.  38 C.F.R. § 3.385.  Although no specific diagnosis was made, the testing results are sufficient to find that right ear hearing loss was "noted."  Id.  Thus, the right ear service connection claim is one of service aggravation as the presumption of soundness does not attach.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

The record shows a current diagnosis of sensorineural hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran was not treated for hearing loss during service, nor were any hearing problems reported.  Further, the evidence does not show that the Veteran demonstrated hearing loss to a compensable degree within one year of discharge from active duty for the left ear, and the expert medical opinion evidence of record addressing the possible relationship between the current hearing loss is against the claim.

The January 2016 VA audiologist found that the Veteran's current right ear preexisted military service and was not aggravated thereby.  The audiologist also found that the current left ear hearing loss was not related to the Veteran's military service.  The audiologist considered the evidence of record, the Veteran's theory, and the medical literature pertaining to the claim.  A complete rationale for these findings was provided, and therefore, the Board finds this opinion the most probative evidence as to the nexus element of the claim.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

While the Veteran believes that he has bilateral hearing loss that is related to his military service, he is not shown to have specialized training sufficient to render such an opinion as to the etiology of any hearing loss diagnosed many years after the noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, his statements are not competent evidence as to the etiology of hearing loss.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


